         Case 1:19-cr-00373-PGG Document 157 Filed 01/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              - against -
                                                                  ORDER
 MICHAEL AVENATTI,
                                                           (S1) 19 Cr. 373 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference previously scheduled for January 17,

2020 at 2:00 p.m. is adjourned until January 21, 2020 at 10:00 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York. The trial

date of January 21, 2020 is adjourned sine die.

Dated: New York, New York
       January 15, 2020
